UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50592 K-FED BANCORP (Exact name of registrant as specified in its charter) Federal 20-0411486 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91724 (Address of principal executive offices) (Zip Code) (800) 524-2274 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 13,303,988 shares outstanding as of October 30, Form 10-Q K-FED BANCORP Table of Contents Page Part I. FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2009 and June 30, 2009 1 Consolidated Statements of Income and Comprehensive Income for the ThreeMonths Ended September 30, 2009 and 2008 2 Consolidated Statement of Stockholders’ Equity and Comprehensive Income for the Three Months Ended September 30, 2009 3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2009 and 2008 4 Notes to Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3: Quantitative and Qualitative Disclosures about Market Risk 24 Item 4: Controls and Procedures 26 Part II. OTHER INFORMATION Item 1: Legal Proceedings 26 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3: Defaults upon Senior Securities 27 Item 4: Submission of Matters to a Vote of Security Holders 27 Item 5: Other Information 27 Item 6: Exhibits 27 SIGNATURES 28 Table of Contents Part I — FINANCIAL INFORMATION Item 1. Financial Statements K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) September 30 2009 June 30 2009 ASSETS Cash and due from banks $ 13,847 $ 32,685 Federal funds sold 19,660 41,020 Total cash and cash equivalents 33,507 73,705 Interest earning time deposits in other financial institutions 28,122 25,508 Securities available-for-sale, at fair value 3,591 4,236 Securities held-to-maturity, fair value of $5,063 and $5,625at September 30, 2009and June 30, 2009, respectively 4,932 5,528 Federal Home Loan Bank stock, at cost 12,649 12,649 Loans receivable, net of allowance for loan losses of $5,297 and $4,586 at September 30, 2009 and June 30, 2009, respectively 759,406 746,875 Accrued interest receivable 3,401 3,402 Premises and equipment, net 2,426 2,562 Core deposit intangible 128 147 Goodwill 3,950 3,950 Bank-owned life insurance 12,006 11,884 Real estate owned — 496 Other assets 4,042 4,155 Total assets $ 868,160 $ 895,097 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing $ 54,170 $ 50,161 Interest bearing 543,946 516,032 Total deposits 598,116 566,193 Federal Home Loan Bank advances, short-term 10,000 70,000 Federal Home Loan Bank advances, long-term 137,000 137,004 State of California time deposit 25,000 25,000 Accrued expenses and other liabilities 4,255 4,342 Total liabilities 774,371 802,539 Commitments and contingent liabilities Stockholders’ equity Nonredeemable serial preferred stock, $.01 par value; 2,000,000 shares authorized; issued and outstanding — none — — Common stock, $0.01 par value; 18,000,000 authorized; September 30, 2009 — 14,728,440 shares issued June 30, 2009 — 14,728,440 shares issued 147 147 Additional paid-in capital 59,315 59,134 Retained earnings 54,459 53,512 Accumulated other comprehensive income, net of tax 72 77 Unearned employee stock ownership plan (ESOP) shares (2,047 ) (2,161 ) Treasury stock, at cost (September 30, 2009 — 1,424,452 shares; June 30, 2009 — 1,423,852 shares) (18,157 ) (18,151 ) Total stockholders’ equity 93,789 92,558 Total liabilities and stockholders’ equity $ 868,160 $ 895,097 The accompanying notes are an integral part of these unaudited consolidated financial statements Page 1 of 28 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Income and Comprehensive Income (Unaudited) (Dollars in thousands, except per share data) Three Months Ended September 30 2009 2008 Interest Income Interest and fees on loans $ 11,033 $ 10,900 Interest on securities, taxable 102 174 Federal Home Loan Bank dividends 27 192 Other interest 158 239 Total interest income 11,320 11,505 Interest Expense Interest on deposits 2,807 3,509 Interest on borrowings 2,323 2,721 Total interest expense 5,130 6,230 Net interest income 6,190 5,275 Provision for loan losses 865 363 Net interest income after provision for loan losses 5,325 4,912 Noninterest income Service charges and fees 617 622 ATM fees and charges 450 453 Referral commissions 81 76 Loss on equity investment (75 ) (66 ) Bank-owned life insurance 122 119 Other noninterest income 5 6 Total noninterest income 1,200 1,210 Noninterest expense Salaries and benefits 2,142 1,990 Occupancy and equipment 598 596 ATM expense 411 365 Advertising and promotional 104 102 Professional services 183 222 Federal deposit insurance premiums 251 87 Postage 64 67 Telephone 181 121 Other operating expense 339 385 Total noninterest expense 4,273 3,935 Income before income tax expense 2,252 2,187 Income tax expense 842 778 Net income $ 1,410 $ 1,409 Comprehensive Income $ 1,405 $ 1,412 Earnings per common share: Basic $ 0.11 $ 0.11 Diluted $ 0.11 $ 0.11 The accompanying notes are an integral part of these unaudited consolidated financial statements Page 2 of 28 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Stockholders’ Equity (Unaudited) (Dollars in thousands, except per share data) Common Stock Treasury Stock Comprehensive Income Shares Amount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income, net Unearned ESOP Shares Shares Amount Total Balance June 30, 2009 14,728,440 $ 147 $ 59,134 $ 53,512 $ 77 $ (2,161 ) (1,423,852 ) $ (18,151 ) $ 92,558 Comprehensive income Net income for the three months ended September 30, 2009 $ 1,410 — — — 1,410 — 1,410 Other comprehensive income – unrealized loss on securities, net of tax (5 ) — (5 ) — — — (5 ) Total comprehensive income $ 1,405 Dividends declared ($0.11 per share) * — — — (463 ) — (463 ) Purchase of treasury stock — (600 ) (6 ) (6 ) Stock options earned — — 85 — 85 Allocation of stock awards — — 108 — 108 Allocation of ESOP common stock — — (12 ) — — 114 — — 102 Balance September 30, 2009 14,728,440 $ 147 $ 59,315 $ 54,459 $ 72 $ (2,047 ) (1,424,452 ) $ (18,157 ) $ 93,789 * K-Fed Mutual Holding Company waived its receipt of dividends on the 8,861,750 shares it owns. The accompanying notes are an integral part of these unaudited consolidated financial statements Page 3 of 28 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Three Months Ended September 30 2009 2008 OPERATING ACTIVITIES Net income $ 1,410 $ 1,409 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of net premiums on securities 1 4 (Accretion) Amortization of net discounts on loan purchases (1 ) 22 Amortization (Accretion) of net loan origination costs 16 (55 ) Provision for loan losses 865 363 Federal Home Loan Bank stock (FHLB) dividend — (192 ) Depreciation and amortization 196 213 Amortization of core deposit intangible 19 23 Loss on equity investment 75 66 Increase in cash surrender value of bank-owned life insurance (122 ) (119 ) Accretion of net premiums on purchased certificates of deposits — (37 ) Accretion of debt exchange costs (4 ) (4 ) Allocation of ESOP common stock 102 111 Allocation of stock awards 108 101 Stock options earned 85 79 Net change in accrued interest receivable 1 (65 ) Net change in other assets 31 (89 ) Net change in accrued expenses and other liabilities (87 ) 644 Net cash provided by operating activities 2,695 2,474 INVESTING ACTIVITIES Proceeds from maturities and principal repayments of available-for-sale securities sesddfsfssecurities 638 766 Proceeds from maturities and principal repayments of held-to-maturity securities 596 201 Net change in interest earning time deposits with other financial institutions (2,614 ) (7,325 ) Net change in loans (13,411 ) 2,221 Proceeds from sale of real estate owned 504 225 Purchases of premises and equipment (60 ) (12 ) Net cash used in investing activities (14,347 ) (3,924 ) FINANCING ACTIVITIES Repayment of FHLB advances (60,000 ) (10,000 ) Dividends paid on common stock (463 ) (473 ) Purchase of treasury stock (6 ) (874 ) Net change in deposits 31,923 14,153 Net cash provided by (used in) financing activities (28,546 ) 2,806 Net (decrease) increase in cash and cash equivalents (40,198 ) 1,356 Beginning cash and cash equivalents 73,705 51,240 Ending cash and cash equivalents $ 33,507 $ 52,596 The accompanying notes are an integral part of these unaudited consolidated financial statements Page 4 of 28 Table of Contents K-FED BANCORP AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) Note 1 – Nature of Business and Significant Accounting Policies Nature of Business:K-Fed Bancorp (or the “Company”) is a majority-owned subsidiary of K-Fed Mutual Holding Company (or the “Parent”). The Company and its Parent are holding companies that are federally chartered. The Company’s sole subsidiary, Kaiser Federal Bank (or the “Bank”), is a federally chartered savings association, which provides retail and commercial banking services to individuals and business customers from its nine branch locations throughout California. While the Bank originates many types of residential and commercial real estate loans, a large percentage of our residential real estate loans have been purchased from other financial institutions using our underwriting standards.However, we have not purchased any loans since June The Company’s business activities generally are limited to passive investment activities and oversight of our investment in the Bank. Unless the context otherwise requires, all references to the Company include the Bank and the Company on a consolidated basis. Basis of Presentation:The financial statements of K-Fed Bancorp have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and predominant practices followed by the financial services industry, and are unaudited. In the opinion of the Company’s management, all adjustments consisting of normal recurring accruals necessary for (i) a fair presentation of the financial condition and results of operations for the interim periods included herein and (ii) to make such statements not misleading have been made. The results of operations for the three months ended September 30, 2009 are not necessarily indicative of the results of operations that may be expected for any other interim period or for the fiscal year ending June 30, 2010. Certain information and note disclosures normally included in the Company’s annual financial statements have been condensed or omitted. Therefore, these consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes included in the 2009 Annual Report on Form 10-K filed with the Securities and Exchange Commission. Principles of Consolidation:The consolidated financial statements presented in this quarterly report include the accounts of K-Fed Bancorp and its wholly-owned subsidiary, Kaiser Federal Bank. All material intercompany balances and transactions have been eliminated in consolidation. K-Fed Mutual Holding Company is owned by the depositors of the Bank. These financial statements do not include the transactions and balances of K-Fed Mutual Holding Company. Use of Estimates:The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting period. Changes in these estimates and assumptions are considered reasonably possible and may have a material impact on the consolidated financial statements and thus actual results could differ from the amounts reported and disclosed herein. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of financial instruments. Subsequent Events:Management has reviewed events occurring through November 9, 2009, the date the financial statements were issued and determined no subsequent events requiring accrual or disclosure occurred. Reclassifications:Some items in prior year financial statements were reclassified to conform to the current presentation. Page 5 of 28 Table of Contents Adoption of New Accounting Standards: Effective July 2009, The Financial Accounting Standards Board (“FASB”) codified accounting literature into a single source of authoritative accounting principles, except for certain authoritative rules and interpretive releases issued by the Securities and Exchange Commission.Since the codification did not alter existing GAAP, it did not have an impact on the financial statements of the Company. In
